Citation Nr: 0628840	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel


INTRODUCTION

The veteran had active duty training from February 1977 to 
June 1977 and active service from December 1990 to March 
1991.  He also had unverified service in the Army National 
Guard from 1977 to 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2003 which remanded the 
case to the RO in order to facilitate further development.  
This matter was originally on appeal from an April 2002 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied entitlement to 
service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board regrets the additional delay necessitated by 
remanding this claim again.  However, a closer review of the 
medical evidence indicates VA should assist the veteran by 
obtaining a medical opinion.

Army National Guard service medical records reveal that the 
veteran was diagnosed with bilateral hearing loss in May 
1980.  The last audiogram of record conducted before he was 
activated for active duty in 1991 is dated in 1987.  When 
comparing the results of the 1987 audiogram to one conducted 
in March 1991 prior to his demobilization, it is clear that 
his hearing acuity decreased.  This suggests that his hearing 
loss may have been aggravated during his active duty service 
in Operation Desert Shield/Storm from January 1991 to March 
1991.  In light of this evidence, further development is 
necessary for an audiological examination and opinion on 
whether the veteran's bilateral hearing loss was aggravated 
by his period of active duty service in 1991.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate examination in order to 
ascertain whether his bilateral hearing 
loss, as shown in the veteran's service 
medical records in May 1980, August 1987, 
March 1991, and February 1996, was 
aggravated during his active duty service 
in Operation Desert Shield/Storm from 
January 1991 to March 1991.  The examiner 
should then be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's 
bilateral hearing loss was aggravated 
during his period of active duty service 
from January 1991 to March 1991. 

The report of examination should include 
the complete rationale for all opinions 
expressed.  The opinions rendered should 
be in light of all available evidence, 
including the veteran's claims folder 
which must be made available to the 
examiner for review before the 
examination.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).



The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

2.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



